Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of Claims 1-3, 6-9, 11-14 and 16-18.
Regarding Claims 1 and 9 the closest prior art of Schultz (US 6588837) teaches a seating surface that can be transitioned into a sleeping surface by articulating between a first and second mode. In the sleeping surface, or first mode, there is a storage compartment, while, in the seating surface, or first mode, the storage is hidden. Dobrusin (US 8888175) also teaches a similar style of seating surface that has two modes, one being a sitting and the other being sleeping. The arm rests now have storage areas that can be accessed in both modes. 
The prior art of Schultz does not teach nor fairly suggest, that the arm rests extend beneath the stationary upper portion and that the second storage compartment located within the arm rest is concealed in the first mode. Additionally, the art of Dobrusin lacks the arm rests extending beneath the stationary upper portion, the hidden storage behind the moveable lower portion, and the arm rest having storage only in the second mode.
As a result, the claimed invention provides an additional structural distinction over the prior art. Furthermore, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/15/2021